\                                                                                      EILED
                                                                                     ASHEi   ruq,   3d0

                     IN TI{E I-INITED STATES DISTRICT COI]RT    DEC I ,7
                FOR TFIE WESTERN DISTRICT OF NORTH CAROLINA -
                                                                      I SVIV
                                                                         ?n&

                                 ASFIEVILLE DIVISION         #;,?Iffi#BFk*
                                  DOCKET NO. l:l8CRl27

    UNITED STATES OF AMERICA
                                                       CONSENT ORDER AND
                  v.                                 JUDGMENT OF FORFEITURE

    ALDzuC SCOTT LAVENDER


            WHEREAS, the defendant, Aldric Scott Lavender, has voluntarily pleaded
    guilty pursuant to Fed. R. Crim. P. I 1 to one or more criminal offenses under which
    forfeiture may be ordered;

           WHEREAS, the defendant and the United States stipulate and agree that the
    property described below constitutes property derived from or traceable to proceeds
    of the defendant's offense(s) herein; properly involved in the offenses, or any
    property traceable to such property; and/or property used in any manner to facilitate
    the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
    853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
    to 18 U.S.C. 5 2253, provided, however, that such forfeiture is subject to any and all
    third party claims and interests, pending final adjudication herein; the defendant
    waives his interest,if any, in the property and agrees to the forfeiture of such interest;

           WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
    P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
    of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
    against defendant;

           WHEREAS, pursuant to Fed. R. Crim. P. 32.2(b)(l ) & (c)(2), the Court finds
    that there is the requisite nexus between the property and the offense(s) to which the
    defendant has pleaded guilty and that the defendant has a legal or possessory interest
    in the property;
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding conceming any
ofthe property described below. Ifthe defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, T}IEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

           . Compaq Presario computer tower, model SRl00,                       SN:
               CNH6191D5N;
           r   Western Digital 40GB internal HDD, model WD400, SN:
               WMAAT9126507;
           o   Western Digital 160GB internal HDD, model WD1600, SN:
               WCAY3C229332;
           o Toshiba 500 GB internal SATA HDD, model                           WT2
               HDKCB06H0A01, SN: 338CS0MDS;
           o   Western Digital 80GB internal IDE HDD, model WD800BB, SN:
               WCAM9JO1O881;
           o   Toshiba 1TB external HDD, model HDTC610XK3B1, SN:
               7?PWT2PYTTV3; and
           o   Sixteen (16) compact discs.

      The United States Marshal and/or other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. g
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice ofthis forfeiture.


                                         2
            Any person, other than the defendant, asserting any legal interest in the
      property may, within thirty days of the publication of notice or the receipt of notice,
      whichever is earlier, petition the court for a hearing to adjudicate the validity ofthe
      alleged interest.

            Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order of Forfeiture,
      the United States Attorney's Office is authorized to conduct any discovery needed
      to identifu, locate or dispose of the property, including depositions, interrogatories,
      requests for production of documents and to issue subpoenas, pursuant to Fed. R.
      Civ. P. 45.

             Following the Court's disposition of all timely petitions filed, a final order of
      forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2). If no third
      party files a timely petition, this order shall become the final order and judgment of
      forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
      have clear title to the property and shall dispose of the property according to law.
      Pursuant to Fed. R. Crim. P.32.2(b)(4)(A), the defendant consents that this order
      shall be final as to defendant upon filing.


                      .-.\---'--
        -To.ttj.t-*! A. }(rl:r.ff
{*.   Benjamin Bain-Creed
      Assistant United States Attomey


      Aldric Scott Lavender                      FREDIL\N SISO
                                                 Attomey for Defendant


                                                 Signed: 0tz.c^La"r     _q: 20r8

                                                 W. CARLETON           ALF
                                                 United States          Judge
                                                 Western Distri bf North Carolina
